DETAILED ACTION
Responsive to the claims filed June 7, 2022. Claims 1-8 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to the concept of estimating the energy consumption of the vehicle using the plurality of energy consumption parameters. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception and do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.
The Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance using exemplary claim 1:
1. A method for estimating energy consumption for a vehicle, the method comprising: determining a plurality of energy consumption parameters for a vehicle on a planned route by: 
calculating a first driving-based energy consumption parameter based on any combination of a distance that the vehicle will travel on a planned route over a specified road class, real-time traffic data, and a learned road class efficiency for the vehicle; 
calculating a first temperature-based energy consumption parameter based on any combination of a learned temperature-based energy loss for the vehicle based on outdoor temperature data, and a learned cold start-based energy loss for the vehicle which is a function of the outdoor temperature data and a current vehicle temperature; 
calculating a first climate control-based energy consumption parameter based on any combination of a learned transient extra energy for climate control, which is a function of an initial cabin temperature data and the outdoor temperature data, and a learned efficiency for climate control which is a function of the outdoor temperature data; and 
calculating a first vehicle accessories-based energy consumption parameter based on a learned efficiency for vehicle accessories; and 
estimating the energy consumption of the vehicle using the plurality of energy consumption parameters.

The claim is directed to a method, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless it: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of estimating the energy consumption of the vehicle using the plurality of energy consumption parameters, which is an abstract idea that falls under the Mathematical Concepts (mathematical calculations) grouping and the Mental Processes grouping (Prong one: YES, recites an abstract idea). 
The October 2019 Update explains on pages 7-8 that claims do recite a mental process when the claim limitations can practically be performed in the human mind. Examples of claims that recite mental processes include Electric Power Group, LLC which was directed to collection information, analyzing it, and displaying certain results of the collection and analysis and Classen which was directed to collecting and comparing known information. The courts have also found that claims that require a generic computer may still recite a mental process even though the limitations are not performed entirely in the human mind (page 8 of the October 2019 Update).  
The claim limitations do not include additional elements that are sufficient to amount to significantly more than the judicial exception and do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05). 
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Dependent claims 2-8 do not recite any further limitations that cause the claims to be patent eligible.  Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application [provide concise explanation]. Therefore, dependent claims are not patent eligible under the same rationale as provided for in the rejection of claim 1. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improve any other technology. Their collective functions merely provide generic computer implementation.
Regarding computer functions, MPEP 2106.05(d)(II) states:  The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); 
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); 
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and 
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
i. Recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016); 
ii. Shuffling and dealing a standard deck of cards, In re Smith, 815 F.3d 816, 819, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016); 
iii. Restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014); 
iv. Identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017); 
v. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; 
vi. Determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and 
vii. Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (US 2013/0073113).
As per claim 1, Wang et al teach method for estimating energy consumption for a vehicle, the method comprising: 
determining a plurality of energy consumption parameters for a vehicle on a planned route by: 
calculating a first driving-based energy consumption parameter based on any combination of a distance that the vehicle will travel on a planned route over a specified road class, real-time traffic data, and a learned road class efficiency for the vehicle (see at least paragraphs [0032, 0033, 0069, 0041]); 
calculating a first temperature-based energy consumption parameter based on any combination of a learned temperature-based energy loss for the vehicle based on outdoor temperature data, and a learned cold start-based energy loss for the vehicle which is a function of the outdoor temperature data and a current vehicle temperature (see at least paragraphs [0069, 0041]); 
calculating a first climate control-based energy consumption parameter based on any combination of a learned transient extra energy for climate control, which is a function of an initial cabin temperature data and the outdoor temperature data, and a learned efficiency for climate control which is a function of the outdoor temperature data (see at least paragraphs [0068, 0044]); and
 calculating a first vehicle accessories-based energy consumption parameter based on a learned efficiency for vehicle accessories (see at least paragraph [0044]); and 
estimating the energy consumption of the vehicle using the plurality of energy consumption parameters (see at least fig 9).
As per claim 2, Wang et al teach calculating an energy consumption for operating the vehicle after completion of the planned route by: 
calculating a second driving-based energy consumption parameter based on an expected energy consumption for driving the vehicle (see at least paragraphs [0039, 0044]); 
calculating a second temperature-based energy consumption parameter based on any combination of the learned temperature-based energy loss for the vehicle based on future outdoor temperature data, and a learned cold start-based energy loss for the vehicle which is a function of the future outdoor temperature data and a predicted vehicle temperature (see at least paragraphs [0044]); 
calculating a second climate control-based energy consumption parameter based on any combination of a learned transient extra energy for climate control, which is a function of a predicted initial cabin temperature data and future outdoor temperature data, and a learned efficiency for climate control which is a function of the future outdoor temperature data (see at least paragraph [0069]); and 
utilizing the first vehicle accessories-based energy consumption parameter (see at least fig 4).
As per claim 3, Wang et al teach wherein the learned road class efficiency for the vehicle comprises energy rates for driving the vehicle on a plurality of road classes (see at least paragraph [0032]).
As per claim 4, Wang et al teach wherein the learned efficiency for climate control comprises steady state energy rates for climate control of the vehicle calculated over a range of outdoor temperature values (see at least paragraph [0044]).
As per claim 5, Wang et al teach wherein the learned transient extra energy for climate control comprises a calculation of extra energy usage for climate control of the vehicle to ensure that a cabin temperature of the cabin is set to a target temperature (see at least paragraphs [0068, 0044]).
As per claim 6, Wang et al teach wherein the learned temperature-based energy loss and the learned cold start-based energy loss each comprise steady state energy rate losses calculated over a range of outdoor temperature values( see at least paragraphs [0068, 0044]). 
As per claim 7, Wang et al teach determining operating pattern parameters of the vehicle that comprise any of: an average driving distance in each of a plurality of time windows; an average driving time in each of the plurality of time windows; an average number of trip cold starts in each of the plurality of time windows; an average of the first driving-based energy consumption parameter calculated over each of the plurality of time windows; and an average temperature difference at trip cold starts in each of the plurality of time windows (see at least paragraphs [0052).
As per claim 8, Wang et al teach displaying the energy consumption of the vehicle on a human machine interface of the vehicle (see at least paragraph [0047]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ramsey Refai whose telephone number is (313)446-4867. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY REFAI/               Primary Examiner, Art Unit 3661